Case 1:20-cv-03239-RMB-KMW Document 4 Filed 04/17/20 Page 1 of 5 PageID: 27



                                                             [Dkt. No. 1]

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE



ROBERT S. BLADES,

      Plaintiff,                      Civil No. 20-3239 (RMB/KMW)

            v.                        OPINION

PAUL M. DEJOSEPH, D.O.; WORKNET
OCCUPATIONAL MEDICINE,

      Defendants.



RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court upon the filing of a pro

se Complaint [Dkt. No. 1], by Plaintiff Robert S. Blades

(“Plaintiff”), against Dr. Paul M. DeJoseph, D.O. and WorkNet

Occupational Medicine (“Defendants”).        In his pro se Complaint,

Plaintiff attempts to assert claims for medical malpractice,

pursuant to 22 U.S.C. § 2702. Along with his Complaint,

Plaintiff filed an application for permission to proceed in

forma pauperis (“IFP”)[Dkt. No. 1-1].        For the reasons set forth

herein, Plaintiff’s IFP Application will be GRANTED, and the

Court will order the Clerk of the Court to open this matter and

file the Complaint on the docket.       However, because Plaintiff is

proceeding IFP, the Court is required to screen his Complaint

for sua sponte dismissal and finds that it should be DISMISSED.
Case 1:20-cv-03239-RMB-KMW Document 4 Filed 04/17/20 Page 2 of 5 PageID: 28




I.    IFP APPLICATION

      When a non-prisoner files an IFP Application, seeking

permission to file a civil complaint without the prepayment of

fees, under 28 U.S.C. § 1915, the applicant is required to

submit an affidavit that sets forth his or her assets and

attests to the applicant’s inability to pay the requisite fees.

See 28 U.S.C. § 1915(a); Roy v. Penn. Nat’l Ins. Co., 2014 WL

4104979, at *1 n.1 (D.N.J. Aug. 19, 2014) (internal citations

omitted). The decision whether to grant or to deny the

application should be based upon the economic eligibility of the

applicant, as demonstrated by the affidavit. See Sinwell v.

Shapp, 536 F.2d 15, 19 (3d Cir. 1976). Upon review, the Court

finds that Plaintiff, who alleges that he has no income, only a

few thousand dollars in assets, and lives in his car, has

established that he lacks the financial ability to pay the

filing fee.    Accordingly, the Court will grant Plaintiff’s IFP

Application.


II.   LEGAL STANDARD FOR SUA SPONTE DISMISSAL

      Once an IFP Application has been granted, the Court is

required to screen the Complaint and dismiss the action sua

sponte “if, among other things, the action is frivolous or

malicious, or if it fails to comply with the proper pleading

standards.” See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v.

                                    2
Case 1:20-cv-03239-RMB-KMW Document 4 Filed 04/17/20 Page 3 of 5 PageID: 29



Famiglio, 726 F.3d 448, 452 (3d Cir. 2013).        Indeed, the Court

must dismiss any claim, prior to service, that fails to state a

claim under which relief may be granted under Fed. R. Civ. P.

12(b)(6) and/or dismiss any defendant who is immune from suit.

See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b), and 42 U.S.C. §

1997e(c).

     To survive sua sponte screening for failure to state a

claim, a complaint must allege “sufficient factual matter” to

show that the claim is facially plausible. Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).

“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308

n.3 (3d Cir. 2014). “[A] pleading that offers ‘labels or

conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007)).    In screening a complaint to verify whether it

meets these standards, however, this Court is mindful of the

requirement that pro se pleadings must be construed liberally in

favor of the plaintiff. Haines v. Kerner, 404 U.S. 519, 520–

21(1972).



                                    3
Case 1:20-cv-03239-RMB-KMW Document 4 Filed 04/17/20 Page 4 of 5 PageID: 30



III. DISCUSSION

     Upon review of Plaintiff’s pro se Complaint, the Court

finds that it lacks subject matter jurisdiction over Plaintiff’s

claims.   In the pro se Complaint, Plaintiff attempts to assert

claims for medical malpractice against Defendants Dr. DeJoseph

and WorkNet Occupational Medicine, seeking compensatory damages

for medical bills, lost wages, and pain and suffering.

Plaintiff contends that this Court has subject matter

jurisdiction over his claims because they raise a federal

question under 22 U.S.C. § 2702.        However, “Section 2702

pertains to actions for malpractice of physicians who work for

the Department of State of any other federal department, agency

or instrumentality.” Thomas v. Griffin Mem'l Hosp., 9 F.3d 1557

(10th Cir. 1993).    On this point, neither Dr. DeJoseph nor

WorkNet Occupational Medicine are alleged to have any

affiliation with the federal government.        Plaintiff also fails

to satisfy the requirements for subject matter jurisdiction on

the basis of diversity of citizenship.1       As such, Plaintiff’s

Complaint will be dismissed because this Court lacks subject

matter jurisdiction.




1 Because Plaintiff and Defendants are citizens of New Jersey,
and Plaintiff’s alleged damages are only $58,000, this Court
lacks subject matter jurisdiction on the basis of diversity of
citizenship, pursuant to 28 U.S.C. § 1331.
                                    4
Case 1:20-cv-03239-RMB-KMW Document 4 Filed 04/17/20 Page 5 of 5 PageID: 31



IV.   CONCLUSION

      For the reasons stated herein, Plaintiff’s application to

proceed in forma pauperis will be GRANTED.        Upon screening,

however, Plaintiff’s Complaint will be DISMISSED for failure to

establish subject matter jurisdiction.        An appropriate Order

shall issue on this date.



DATED: April 16, 2020



                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE




                                    5
